Citation Nr: 0104012	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  This case was remanded by the Board in July 2000; 
the case was returned to the Board in November 2000.

The Board initially notes that the veteran failed to report 
for his requested hearing before a member of the Board at the 
RO in October 2000.  His request for such a hearing is 
therefore considered withdrawn.  38 C.F.R. § 20.704(d) 
(2000).


REMAND

The Board notes that the veteran's representative has raised 
the issue of entitlement to service connection for 
psychiatric disability other than PTSD.  There is no 
indication that the RO has addressed this issue.

The RO denied the veteran's claim for service connection for 
PTSD on the basis that the claim is not well grounded.  
During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that while the record reflects that the 
RO attempted to obtain the veteran's service medical records 
in March 1998, presumably from the National Personnel Records 
Center (NPRC), there is no indication that a response was 
received to the RO's request for such records.  

The Board further notes that the veteran was afforded a VA 
examination in March 1998, which was conducted by a 
psychologist.  Following evaluation of the veteran, the 
examiner concluded that while the veteran exhibited some 
symptoms related to PTSD, the symptoms were not clinically 
significant to the point where they caused marked impairment 
in either social or occupational functioning.  The examiner 
diagnosed the veteran with dysthymic disorder and alcohol 
abuse.  Under the circumstances, the Board concludes that 
another VA examination of the veteran would be helpful in the 
adjudication of the instant appeal.

The Board lastly notes that the veteran, at his March 1998 VA 
examination, reported treatment at a facility identified as 
the "University Medical Center at Lafayette."  The record 
also reflects that additional pertinent records may be 
available from the New Orleans, Louisiana Vet Center, and 
from Dr. Margaret Miller.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records, to include from the New 
Orleans, Louisiana Vet Center, the 
University Medical Center and Dr. 
Miller, which have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, the RO should so inform 
the veteran and his representative, 
and request them to provide a copy 
of such records.

3.  The RO should contact the 
National Personnel Records Center 
and request that NPRC search its 
records for any service medical 
records for the veteran, including 
under his name as listed on his DD 
Form 214, and provide any such 
records found.  The RO should 
document its efforts to obtain 
records from the NPRC, and attach to 
the claims file any responses 
received in regards thereto.

4.  The RO should request the 
veteran to provide additional 
information concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged stressors.  
This summary must be prepared 
whether or not the veteran provides 
an additional statement, as 
requested above.  This summary and a 
copy of the veteran's stressor 
statements, DD 214 and other service 
personnel records should be sent to 
the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150.  The 
USASCRUR should be requested to 
provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR 
should also be requested to furnish 
the unit history for each unit the 
veteran was assigned to while in 
service for each period during which 
a stressor is alleged to have 
occurred.  

5.  After completing the above 
actions, the RO should arrange for a 
VA psychiatric examination of the 
veteran to determine the nature and 
extent of any current psychiatric 
disorders.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  The 
psychiatrist should be requested to 
review the results of the 
examination along with all material 
in the veteran's claims file, and 
provide an opinion as to whether it 
is at least as likely as not that 
any currently present acquired 
psychiatric disorder(s) is(are) 
etiologically related to service.

With respect to the veteran's 
claimed PTSD, a diagnosis of PTSD 
under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, 
the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  

The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of 
this REMAND, must be made available 
to the psychiatrist for proper 
review of the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.  The examination 
report must be typed.   

6.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.  

7.  The RO should then adjudicate 
the veteran's claim for service 
connection for psychiatric 
disability other than PTSD and 
readjudicate the claim for service 
connection for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

